UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 08-1158



GARY L. SMITH,

                 Plaintiff - Appellant,

          v.


UNITED STATES POSTAL SERVICE,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:06-cv-01078-CMH-TRJ)


Submitted:   October 22, 2008             Decided:   November 21, 2008


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary L. Smith, Appellant Pro Se. Monika L. Moore, Assistant United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gary L. Smith appeals the district court’s order granting

summary    judgment   for   Defendant   in   Smith’s   action   alleging

violations of the Freedom of Information Act, 5 U.S.C. § 552

(2006).   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    Smith v. United States Postal Service, No. 1:06-cv-01078-

CMH-TRJ (E.D. Va. Dec. 3, 2007).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                AFFIRMED




                                   2